    Case: 1:18-cr-00036 Document #: 52 Filed: 12/07/18 Page 1 of 19 PageID #:294



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                  CASE NUMBER: 18 CR 36
                       v.
                                                  Judge Robert W. Gettleman
 JITESH THAKKAR



                   GOVERNMENT’S PRELIMINARY EXHIBIT LIST

       The UNITED STATES OF AMERICA, by its undersigned counsel, respectfully submits

this Preliminary Exhibit List in the above-captioned case. The government respectfully reserves

the right to supplement or modify this preliminary submission as needed and as additional

information becomes available.

       Dated: December 7, 2018

                                           Respectfully submitted,

                                           SANDRA L. MOSER
                                           Acting Chief, Fraud Section
                                           Criminal Division
                                           U.S. Department of Justice

                                    By:      /s Michael T. O’Neill & Matthew F. Sullivan
                                           Michael T. O’Neill
                                           Matthew F. Sullivan
                                           Trial Attorneys
                                           1400 New York Avenue, NW
                                           Washington, D.C. 20530
                                           (202) 616-1645 (O’Neill)
                                           (202) 353-6200 (Sullivan)
                                           Michael.T.ONeill@usdoj.gov
                                           Matthew.Sullivan2@usdoj.gov




                                              1
       Case: 1:18-cr-00036 Document #: 52 Filed: 12/07/18 Page 2 of 19 PageID #:295


                                Exhibits 1 through 140
Exhibit         Date                         Description                   Bates Number
  1          2011.10.12   Email from Navinder Sarao to Jitesh Thakkar      DOJ-00855178
  2          2011.10.17   Email from Jitesh Thakkar to Navinder Sarao      DOJ-00419793
                          Email from Jitesh Thakkar to Navinder Sarao with DOJ-00418748
   3         2011.10.27   Attachment                                       DOJ-00418750
   4         2011.10.30   Email from Navinder Sarao to Jitesh Thakkar      DOJ-00419861
   5         2011.10.31   Email from Amina Batata to Navinder Sarao et al. DOJ-00419819
   6         2011.11.02   Email from Jitesh Thakkar to Navinder Sarao      DOJ-00420319
   7         2011.11.03   Email from Jitesh Thakkar to Navinder Sarao      DOJ-00747261
   8         2011.11.04   Email from Navinder Sarao to Jitesh Thakkar      DOJ-00855182
   9         2011.11.05   Email from Navinder Sarao to Jitesh Thakkar      DOJ-00419234
  10         2011.11.08   Email from Jitesh Thakkar to Navinder Sarao      DOJ-00855186
  11         2011.11.10   Email from Jitesh Thakkar to Navinder Sarao      DOJ-00747484
                          Email from Jitesh Thakkar to Navinder Sarao with DOJ-00415637
  12         2011.11.10   Attachment                                       DOJ-00415638
  13         2011.11.10   Email from Navinder Sarao to Jitesh Thakkar      DOJ-00855191
  14         2011.11.11   Email from Jitesh Thakkar to Navinder Sarao      DOJ-00747520
                                                                           DOJ-00416798
                                                                           DOJ-00416799
                          Email from Jitesh Thakkar to Navinder Sarao with DOJ-00416800
  15         2011.11.11   Attachments                                      DOJ-00416801
  16         2011.11.11   Email from Navinder Sarao to Jitesh Thakkar      DOJ-00416809
  17         2011.11.11   Email from Jitesh Thakkar to Navinder Sarao      DOJ-00855194
  18         2011.11.16   Email from Jitesh Thakkar to Navinder Sarao      DOJ-00415580
  19         2011.11.17   Email from Jitesh Thakkar to Navinder Sarao      DOJ-00417188
  20         2011.11.17   Email from Jitesh Thakkar to Navinder Sarao      DOJ-00855202
  21         2011.11.18   Email from Jitesh Thakkar to Navinder Sarao      DOJ-00855205
  22         2011.11.26   Email from Jitesh Thakkar to Navinder Sarao      DOJ-00855208
  23         2011.11.30   Email from Jitesh Thakkar to Navinder Sarao      DOJ-00855211
                          Signed Consulting Agreement between Edge
                          Financial Technologies, Inc. and Nav Sarao of
  24         2011.12.01   London, UK                                       DOJ-00855810
  25         2011.12.08   Email from Jitesh Thakkar to Navinder Sarao      DOJ-00855215
                          Email from Jitesh Thakkar to Navinder Sarao with DOJ-00417605
  26         2011.12.09   Attachment                                       DOJ-00417606
  27         2011.12.12   Email from Navinder Sarao to Jitesh Thakkar      DOJ-00855218
  28         2011.12.14   Email from Jitesh Thakkar to Navinder Sarao      DOJ-00855222
  29         2011.12.14   Email from Jitesh Thakkar to Navinder Sarao      DOJ-00855223
  30         2011.12.23   Email from Navinder Sarao to Jitesh Thakkar      DOJ-00855225
  31         2011.12.30   Email from Navinder Sarao to Jitesh Thakkar      DOJ-00855227
  32         2011.12.30   Email from Jitesh Thakkar to Navinder Sarao      DOJ-00855228
  33         2012.01.05   Email from EchoSign to Jitesh Thakkar            DOJ-00855229
  34         2012.01.05   Email from EchoSign to Jitesh Thakkar            DOJ-00855230
  35         2012.01.06   Email from Jitesh Thakkar to Navinder Sarao      DOJ-00855231

                                             2
       Case: 1:18-cr-00036 Document #: 52 Filed: 12/07/18 Page 3 of 19 PageID #:296


Exhibit         Date                          Description                      Bates Number
                          Email from Jitesh Thakkar to Navinder Sarao with     DOJ-00855232
  36         2012.01.09   Attachment                                           DOJ-00855233
  37         2012.01.11   Email from Jitesh Thakkar to Navinder Sarao          DOJ-00418349
  38         2012.01.11   Email from Navinder Sarao to Jitesh Thakkar          DOJ-00855177
  39         2012.01.23   Email from Jitesh Thakkar to Navinder Sarao          DOJ-00855235
                          Consulting Agreement between Edge Financial
  40         2012.01.25   Technologies, Inc. and Nav Sarao of London, UK       DOJ-00855237
  41         2012.01.25   Email from Jitesh Thakkar to Navinder Sarao          DOJ-00855240
                          Email from Jitesh Thakkar to Navinder Sarao with     DOJ-00415570
  42         2012.01.26   Attachment                                           DOJ-00415571
  43         2012.01.26   Email from Jitesh Thakkar to Navinder Sarao          DOJ-00415979
                          Email from Jitesh Thakkar to Navinder Sarao with     DOJ-00418418
  44         2012.01.26   Attachment                                           DOJ-00418419
  45         2012.01.30   Email from Jitesh Thakkar to Navinder Sarao          DOJ-00417769
  46         2012.01.30   Email from Jitesh Thakkar to Navinder Sarao          DOJ-00418024
  47         2012.01.30   Email from Navinder Sarao to Jitesh Thakkar          DOJ-00691493
                          Email from Flavia Fasani to Navinder Sarao, Jitesh
  48         2012.01.31   Thakkar, and Harinder Hundle                         DOJ-00855252
  49         2012.01.31   Email from Jitesh Thakkar to Navinder Sarao          DOJ-00855256
  50         2012.02.02   Email from Jitesh Thakkar to Navinder Sarao          DOJ-00855260
  51         2012.02.02   Email from Jitesh Thakkar to Navinder Sarao          DOJ-00855261
                          Email from Peter Lovell to Jitesh Thakkar,
  52         2012.02.03   Navinder Sarao, et al.                               DOJ-00855264
  53         2012.02.04   Email from Navinder Sarao to Jitesh Thakkar          DOJ-00855266
  54         2012.02.05   Email from Jitesh Thakkar to Navinder Sarao          DOJ-00855267
  55         2012.02.06   Email from Navinder Sarao to Jitesh Thakkar          DOJ-00855270
                                                                               DOJ-00415675
                          Email from Navinder Sarao to Mitul Patel and         DOJ-00415676
  56         2012.02.08   Jitesh Thakkar with Attachments                      DOJ-00415677
                          Email from Mitul Patel to Navinder Sarao with        DOJ-00416126
  57         2012.02.08   Attachment                                           DOJ-00416127
                                                                               DOJ-00417564
                          Email from Mitul Patel to Navinder Sarao with        DOJ-00417565
  58         2012.02.08   Attachments                                          DOJ-00417570
  59         2012.02.08   Email from Jitesh Thakkar to Navinder Sarao          DOJ-00855276
  60         2012.02.08   Email from Mitul Patel to Navinder Sarao             DOJ-00749739
  61         2012.02.08   Email from Mitul Patel to Navinder Sarao             DOJ-00749745
                          Email from Mitul Patel to Navinder Sarao with        DOJ-00416216
  62         2012.02.10   Attachment                                           DOJ-00416217
                          Email from Navinder Sarao to Mitul Patel and
  63         2012.02.13   Jitesh Thakkar                                       DOJ-00855282
                          Email from Mitul Patel to Navinder Sarao and
  64         2012.02.14   Jitesh Thakkar                                       DOJ-00855285
  65         2012.02.17   Email from Jitesh Thakkar to Navinder Sarao          DOJ-00416018

                                             3
       Case: 1:18-cr-00036 Document #: 52 Filed: 12/07/18 Page 4 of 19 PageID #:297


Exhibit         Date                         Description                    Bates Number
  66         2012.02.17   Email from Jitesh Thakkar to Navinder Sarao       DOJ-00855286
                          Email from Jitesh Thakkar to Navinder Sarao and
  67         2012.02.27   Mitul Patel                                       DOJ-00855288
                          Email from Mitul Patel to Navinder Sarao with     DOJ-00415205
  68         2012.03.07   Attachment                                        DOJ-00415206
  69         2012.03.07   Email from Jitesh Thakkar to Navinder Sarao       DOJ-00416891
  70         2012.03.09   Email from Mitul Patel to Navinder Sarao          DOJ-00416082
                          Email from Mitul Patel to Navinder Sarao and
  71         2012.03.09   Jitesh Thakkar                                    DOJ-00418354
  72         2012.03.12   Email from Jitesh Thakkar to Navinder Sarao       DOJ-00855292
  73         2012.03.13   Email from Jitesh Thakkar to Navinder Sarao       DOJ-00855293
  74         2012.03.21   Email from Navinder Sarao to Jitesh Thakkar       DOJ-00855295
  75         2012.03.27   Email from Jitesh Thakkar to Navinder Sarao       DOJ-00418233
  76         2012.04.03   Email from Navinder Sarao to Jitesh Thakkar       DOJ-00414895
                          Email from Navinder Sarao to Jitesh Thakkar and
  77         2012.04.18   Mitul Patel                                       DOJ-00855316
  78         2012.04.24   Email from Jitesh Thakkar to Navinder Sarao       DOJ-00855322
  79         2012.05.01   Email from Jitesh Thakkar to Navinder Sarao       DOJ-00855332
                          Email from Mitul Patel to Navinder Sarao and
  80         2012.05.08   Jitesh Thakkar                                    DOJ-00855338
                          Email from Mitul Patel to Navinder Sarao and
  81         2012.05.08   Jitesh Thakkar                                    DOJ-00855339
                          Email from Navinder Sarao to Mitul Patel and
  82         2012.05.10   Jitesh Thakkar                                    DOJ-00855343
  83         2012.05.16   Email from Jitesh Thakkar to Navinder Sarao       DOJ-00855345
  84         2012.05.17   Email from Jitesh Thakkar to Navinder Sarao       DOJ-00855348
                          Email from Mitul Patel to Navinder Sarao and
  85         2012.05.19   Jitesh Thakkar                                    DOJ-00414730
                          Email from Mitul Patel to Navinder Sarao and
  86         2012.05.19   Jitesh Thakkar                                    DOJ-00855349
  87         2012.05.21   Email from Jitesh Thakkar to Navinder Sarao       DOJ-00855350
  88         2012.06.29   Email from Navinder Sarao to Jitesh Thakkar       DOJ-00855373
  89         2012.07.30   Email from Jitesh Thakkar to Navinder Sarao       DOJ-00855377
                          Email from Navinder Sarao to Mitul Patel and
  90         2012.07.30   Jitesh Thakkar                                    DOJ-00855378
  91         2012.10.02   Email from Navinder Sarao to Jitesh Thakkar       DOJ-00855392
  92         2012.10.24   Email from Navinder Sarao to Jitesh Thakkar       DOJ-00855410
  93         2012.10.31   Email from Navinder Sarao to Jitesh Thakkar       DOJ-00855419
  94         2012.11.01   Email from Jitesh Thakkar to Navinder Sarao       DOJ-00855423
  95         2012.11.12   Email from Navinder Sarao to Jitesh Thakkar       DOJ-00855426
  96         2012.11.13   Email from Jitesh Thakkar to Navinder Sarao       DOJ-00855428
  97         2012.11.19   Email from Jitesh Thakkar to Navinder Sarao       DOJ-00855440
  98         2012.11.20   Email from Navinder Sarao to Jitesh Thakkar       DOJ-00855441
  99         2012.11.20   Email from Jitesh Thakkar to Navinder Sarao       DOJ-00855445

                                            4
       Case: 1:18-cr-00036 Document #: 52 Filed: 12/07/18 Page 5 of 19 PageID #:298


Exhibit         Date                         Description                     Bates Number
                          Email from Navinder Sarao to Jitesh Thakkar with   DOJ-00661094
 100         2012.11.26   Attachment                                         DOJ-00661099
 101         2012.11.29   Email from Navinder Sarao to Jitesh Thakkar        DOJ-00855453
 102         2013.01.11   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00855465
 103         2013.01.11   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00855470
 104         2013.02.27   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00633842
 105         2014.12.16   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00855557
 106         2014.12.16   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00855558
 107         2014.12.17   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00776636
 108         2014.12.17   Email from Navinder Sarao to Jitesh Thakkar        DOJ-00776638
 109         2014.12.18   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00776720
 110         2014.12.23   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00776755
 111         2014.12.23   Email from Navinder Sarao to Jitesh Thakkar        DOJ-00776759
 112         2014.12.23   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00776771
 113         2014.12.29   Email from Navinder Sarao to Jitesh Thakkar        DOJ-00776801
 114         2014.12.29   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00776827
 115         2014.12.29   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00776836
 116         2014.12.30   Email from Navinder Sarao to Jitesh Thakkar        DOJ-00776841
 117         2014.12.30   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00776848
 118         2014.12.30   Email from Navinder Sarao to Jitesh Thakkar        DOJ-00776856
 119         2014.12.30   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00776869
 120         2014.12.30   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00776883
 121         2014.12.30   Email from Navinder Sarao to Jitesh Thakkar        DOJ-00776902
 122         2014.12.30   Email from Navinder Sarao to Jitesh Thakkar        DOJ-00855565
 123         2015.01.05   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00855563
 124         2015.01.06   Email from Navinder Sarao to Jitesh Thakkar        DOJ-00777053
 125         2015.01.06   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00855569
 126         2015.01.06   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00855570
 127         2015.01.09   Email from Navinder Sarao to Jitesh Thakkar        DOJ-00855572
 128         2015.01.15   Email from Navinder Sarao to Jitesh Thakkar        DOJ-00692031
 129         2015.01.15   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00777310
 130         2015.01.15   Email from Navinder Sarao to Jitesh Thakkar        DOJ-00777311
 131         2015.01.15   Email from Navinder Sarao to Jitesh Thakkar        DOJ-00777312
 132         2015.01.15   Email from Navinder Sarao to Jitesh Thakkar        DOJ-00777313
 133         2015.01.15   Email from Navinder Sarao to Jitesh Thakkar        DOJ-00855573
 134         2015.03.30   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00778874
 135         2015.04.05   Email from Jitesh Thakkar to Navinder Sarao        DOJ-00779119
 136         2015.04.07   Email from Navinder Sarao to Jitesh Thakkar        DOJ-00855579
                          Google Voice Calls between Navinder Sarao and
 137         Undated      Jitesh Thakkar                                     DOJ-00826980
                          Google Voice Calls between Navinder Sarao and
 138         Undated      Jitesh Thakkar                                     DOJ-00826981
 139         Undated      Email from Navinder Sarao to Jitesh Thakkar        DOJ-00855554



                                             5
       Case: 1:18-cr-00036 Document #: 52 Filed: 12/07/18 Page 6 of 19 PageID #:299


Exhibit         Date                         Description                   Bates Number
 140         Undated      Signed Mutual Non Disclosure Agreement between   DOJ-00855809
                               Exhibits 200 through 283
Exhibit         Date                         Description                   Bates Number
                          Email from Mitul Patel to Daniel Wu and Jitesh   DOJ-00691385
 200         2011.11.04   Thakkar with Attachment                          DOJ-00691386
                          Email from Mitul Patel to Jitesh Thakkar with    DOJ-00691482
 201         2012.01.26   Attachment                                       DOJ-00691483
                          Email from Jitesh Thakkar to Mitul Patel with    DOJ-00749428
 202         2012.01.24   Attachment                                       DOJ-00749429
                          Email from Mitul Patel to Jitesh Thakkar with    DOJ-00749694
 203         2012.02.06   Attachment                                       DOJ-00749695
 204         2011.11.03   Chat between Mitul Patel and Jitesh Thakkar      DOJ-00855180
 205         2011.11.03   Email from Mitul Patel to Jitesh Thakkar         DOJ-00855181
                          Email from Mitul Patel to Daniel Wu and Jitesh
 206         2011.11.04   Thakkar                                          DOJ-00706325
                          Email from Mitul Patel to Daniel Wu and Jitesh
 207         2011.11.04   Thakkar                                          DOJ-00747288
                          Email from Mitul Patel to Daniel Wu and Jitesh
 208         2011.11.04   Thakkar                                          DOJ-00855184
 209         2011.11.04   Email from Daniel Wu to Jitesh Thakkar           DOJ-00855185
 210         2011.11.08   Email from Jitesh Thakkar to Daniel Wu           DOJ-00855187
 211         2011.11.08   Email from Jitesh Thakkar to Daniel Wu           DOJ-00855188
 212         2011.11.09   Email from Daniel Wu to Jitesh Thakkar           DOJ-00855189
 213         2011.11.10   Chat between Mitul Patel and Jitesh Thakkar      DOJ-00855190
 214         2011.11.10   Chat between Daniel Wu and Jitesh Thakkar        DOJ-00855192
 215         2011.11.10   Email from Daniel Wu to Jitesh Thakkar           DOJ-00706357
 216         2011.11.10   Email from Daniel Wu to Jitesh Thakkar           DOJ-00706361
 217         2011.11.10   Email from Daniel Wu to Jitesh Thakkar           DOJ-00706366
 218         2011.11.10   Email from Daniel Wu to Jitesh Thakkar           DOJ-00747474
 219         2011.11.10   Email from Daniel Wu to Jitesh Thakkar           DOJ-00747478
 220         2011.11.10   Email from Daniel Wu to Jitesh Thakkar           DOJ-00747482
 221         2011.11.10   Email from Daniel Wu to Jitesh Thakkar           DOJ-00747488
 222         2011.11.10   Email from Daniel Wu to Jitesh Thakkar           DOJ-00747491
 223         2011.11.11   Email from Daniel Wu to Jitesh Thakkar           DOJ-00855195
 224         2011.11.11   Email from Jitesh Thakkar to Daniel Wu           DOJ-00855196
 225         2011.11.11   Email from Daniel Wu to Jitesh Thakkar           DOJ-00706370
 226         2011.11.11   Email from Daniel Wu to Jitesh Thakkar           DOJ-00706372
 227         2011.11.11   Email from Daniel Wu to Jitesh Thakkar           DOJ-00747506
 228         2011.11.11   Email from Daniel Wu to Jitesh Thakkar           DOJ-00747509
 229         2011.11.11   Email from Daniel Wu to Jitesh Thakkar           DOJ-00747512
 230         2011.11.15   Email from Mitul Patel to Jitesh Thakkar         DOJ-00855197
 231         2011.11.15   Email from Daniel Wu to Jitesh Thakkar           DOJ-00706376
 232         2011.11.15   Email from Daniel Wu to Jitesh Thakkar           DOJ-00706382
 233         2011.11.15   Email from Daniel Wu to Jitesh Thakkar           DOJ-00747574

                                           6
     Case: 1:18-cr-00036 Document #: 52 Filed: 12/07/18 Page 7 of 19 PageID #:300


Exhibit       Date                         Description                Bates Number
 234       2011.11.15   Email from Daniel Wu to Jitesh Thakkar        DOJ-00747580
 235       2011.11.15   Email from Daniel Wu to Jitesh Thakkar        DOJ-00747587
 236       2011.11.17   Email from Jitesh Thakkar to Daniel Wu        DOJ-00855200
 237       2011.11.18   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855204
 238       2011.11.18   Email from Daniel Wu to Jitesh Thakkar        DOJ-00855206
 239       2011.11.23   Email from Daniel Wu to Jitesh Thakkar        DOJ-00855207
 240       2011.11.29   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855210
 241       2011.12.02   Email from Daniel Wu to Jitesh Thakkar        DOJ-00855213
 242       2011.12.08   Email from Daniel Wu to Jitesh Thakkar        DOJ-00855214
 243       2011.12.09   Email from Daniel Wu to Jitesh Thakkar        DOJ-00855217
 244       2011.12.09   Email from Daniel Wu to Jitesh Thakkar        DOJ-00747886
 245       2011.12.12   Email from Daniel Wu to Jitesh Thakkar        DOJ-00855219
 246       2011.12.12   Email from Daniel Wu to Jitesh Thakkar        DOJ-00706393
 247       2011.12.12   Email from Daniel Wu to Jitesh Thakkar        DOJ-00747898
 248       2011.12.13   Email from Daniel Wu to Jitesh Thakkar        DOJ-00706395
 249       2011.12.13   Email from Daniel Wu to Jitesh Thakkar        DOJ-00747933
 250       2011.12.13   Email from Daniel Wu to Jitesh Thakkar        DOJ-00855220
 251       2011.12.13   Email from Daniel Wu to Jitesh Thakkar        DOJ-00855221
 252       2011.12.16   Email from Daniel Wu to Jitesh Thakkar        DOJ-00855224
 253       2012.01.26   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855243
 254       2012.01.27   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855245
 255       2012.01.28   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855246
 256       2012.01.30   Chat between Mitul Patel and Jitesh Thakkar   DOJ-00855247
 257       2012.01.30   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855248
 258       2012.01.31   Email from Jitesh Thakkar to Mitul Patel      DOJ-00855255
 259       2012.02.01   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855257
 260       2012.02.02   Chat between Mitul Patel and Jitesh Thakkar   DOJ-00855258
 261       2012.02.02   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855259
 262       2012.02.03   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855263
 263       2012.02.06   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855268
 264       2012.02.08   Chat between Mitul Patel and Jitesh Thakkar   DOJ-00855273
 265       2012.02.08   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855274
 266       2012.02.09   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855277
 267       2012.02.09   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855278
 268       2012.02.09   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855279
 269       2012.02.10   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855280
 270       2012.02.12   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855281
 271       2012.02.14   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855284
 272       2012.03.02   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855289
 273       2012.03.07   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855290
 274       2012.10.15   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855399
 275       2012.11.02   Email from Mitul Patel to Jitesh Thakkar      DOJ-00855425
 276       2012.11.30   Email from Jitesh Thakkar to Daniel Wu        DOJ-00855458



                                           7
       Case: 1:18-cr-00036 Document #: 52 Filed: 12/07/18 Page 8 of 19 PageID #:301


Exhibit            Date                      Description                       Bates Number
                                                                               DOJ-00857548
                                                                               DOJ-00857549
                          Email from Jitesh Thakkar to Vivek Sharma with       DOJ-00857551
 277         2014.10.15   Attachments                                          DOJ-00857566
 278         2014.12.29   Chat between Jitesh Thakkar and Zhouhou Lu           DOJ-00855562
 279         2015.01.02   Chat between Zhouhou Lu and Jitesh Thakkar           DOJ-00855566
 280         2015.01.05   Email from Zhouhao Lu to Jitesh Thakkar              DOJ-00855567
 281         2015.01.06   Email from Zhouhao Lu to Jitesh Thakkar              DOJ-00855583
 282         2015.01.06   Email from Zhouhao Lu to Jitesh Thakkar              DOJ-00855568
 283         Undated      Flow Chart for NavTrader                             DOJ-00826988
                               Exhibits 300 through 303
Exhibit         Date                         Description                       Bates Number
 300         Undated      Orderset.cs code                                     DOJ-00777096
 301         Undated      Join.cs code                                         DOJ-00777098
 302         Undated      Joinside.cs code                                     DOJ-00777101
                          Decompiled NAVTrader programs (e.g. DOJ-
                          00416798; DOJ-00706366, DOJ-00706370, DOJ-
                          00706372, DOJ-00706376, DOJ-00706382, DOJ-
                          00706393, DOJ-00706395, DOJ-00747488, DOJ-
                          00747491, DOJ-00747506, DOJ-00747509, DOJ-
                          00747512, DOJ-00747520, DOJ-00747574, DOJ-
                          00747580, DOJ-00747587, DOJ-00747898, DOJ-
 303         n/a          00747933)                                            [Forthcoming]
                               Exhibits 400 through 401
Exhibit            Date                      Description                       Bates Number
                          Edge Financial Technologies Inc JP Morgan Chase
 400         2011.10.31   Bank Statement                                       DOJ-00702312
                          Edge Financial Technologies Inc JP Morgan Chase
 401         2012.01.31   Bank Statement                                       DOJ-00702355
                               Exhibits 500 through 551
Exhibit         Date                         Description                       Bates Number
 500         2012.01.30   Email from Jitesh Thakkar to Bart Chilton et al.     DOJ-00825916
 501         2012.01.31   Email from Jitesh Thakkar to Bart Chilton et al.     DOJ-00826083
 502         2012.02.04   Email from Jitesh Thakkar to Bart Chilton et al.     DOJ-00826085
 503         2012.02.16   Email from Jitesh Thakkar to Scott O'Malia et al.    DOJ-00826087
                          Email from Jitesh Thakkar to Scott O'Malia et al.    DOJ-00826045
 504         2012.03.07   with Attachment                                      DOJ-00826049
 505         2012.03.07   Email from Jitesh Thakkar to Laura Gardy             DOJ-00849757
                          Email from Jitesh Thakkar to Laura Gardy et al.      DOJ-00825901
 506         2012.03.09   with Attachment                                      DOJ-00825902
 507         2012.03.20   Letter from Scott O'Malia to Jitesh Thakkar          DOJ-00866357
 508         2012.04.11   Email from Jitesh Thakkar to JonMarc Buffa et al.    DOJ-00825526
 509         2012.04.11   Email from Jitesh Thakkar to JonMarc Buffa et al.    DOJ-00855309
 510         2012.04.26   Email from Joel Hasbrouck to Jitesh Thakkar et al.   DOJ-00855328

                                             8
       Case: 1:18-cr-00036 Document #: 52 Filed: 12/07/18 Page 9 of 19 PageID #:302


Exhibit         Date                         Description                         Bates Number
                          Email from Jitesh Thakkar to JonMarc Buffa et al.      DOJ-00825493
 511         2012.05.09   with Attachment                                        DOJ-00825494
                          Email from Jitesh Thakkar to JonMarc Buffa with        DOJ-00865311
 512         2012.05.17   Attachment                                             DOJ-00865313
 513         2012.06.19   Email from Bart Chilton to Jitesh Thakkar              DOJ-00855362
 514         2012.08.06   Email from Richard Haynes to Jitesh Thakkar et al.     DOJ-00855381
 515         2012.08.21   Email from Richard Haynes to Jitesh Thakkar et al.     DOJ-00855383
                          Email from Jitesh Thakkar to Richard Haynes,
                          JonMarc Buffa, and Michael Mendelson with              DOJ-00825655
 516         2012.10.12   Attachment                                             DOJ-00825656
                          Email from Jitesh Thakkar to Michael Mendelson         DOJ-00864817
 517         2012.10.18   with Attachment                                        DOJ-00864818
                          Email from Jitesh Thakkar to Irene Aldridge and        DOJ-00864831
 518         2012.10.18   Joel Hasbrouck with Attachment                         DOJ-00864832
                                                                                 DOJ-00864901
                          Email from Jitesh Thakkar to Keith Fishe with          DOJ-00864902
 519         2012.10.22   Attachments                                            DOJ-00864905
                          Email from Michael Mendelson to Jitesh Thakkar
 520         2012.10.23   et al.                                                 DOJ-00825313
                          Email from Jitesh Thakkar to Peter Reiss et al. with   DOJ-00825315
 521         2012.10.23   Attachment                                             DOJ-00825316
                          Email from Jitesh Thakkar to Keith Fishe with          DOJ-00865101
 522         2012.10.23   Attachment                                             DOJ-00865102
                          Email from Jitesh Thakkar to JonMarc Buffa and         DOJ-00825310
 523         2012.10.25   Richard Haynes with Attachment                         DOJ-00825311
                          Email from Jitesh Thakkar to JonMarc Buffa and
 524         2012.10.25   Richard Haynes                                         DOJ-00855414
                          Email from JonMarc Buffa to Jitesh Thakkar et al.      DOJ-00864568
 525         2012.10.25   with Attachment                                        DOJ-00864569
                          Email from Jitesh Thakkar to Keith Fishe with          DOJ-00864570
 526         2012.10.25   Attachment                                             DOJ-00864572
 527         2012.10.25   Email from JonMarc Buffa to Jitesh Thakkar et al.      DOJ-00864576
                          Email from Jitesh Thakkar to Keith Fishe with          DOJ-00864578
 528         2012.10.25   Attachment                                             DOJ-00864581
 529         2012.10.25   Email from JonMarc Buffa to Jitesh Thakkar et al.      DOJ-00864582
 530         2012.10.25   Email from Peter Reiss to Jitesh Thakkar et al.        DOJ-00864591
                          Email from Jitesh Thakkar to JonMarc Buffa and         DOJ-00864824
 531         2012.10.25   Richard Haynes with Attachment                         DOJ-00864827
                          Email from Jitesh Thakkar to Michael Mendelson         DOJ-00864896
 532         2012.10.25   with Attachment                                        DOJ-00864897
 533         2012.10.26   Email from Jitesh Thakkar to Peter Reiss et al.        DOJ-00825295
                          Email from Jitesh Thakkar to JonMarc Buffa et al.      DOJ-00825299
 534         2012.10.26   with Attachment                                        DOJ-00825300



                                              9
    Case: 1:18-cr-00036 Document #: 52 Filed: 12/07/18 Page 10 of 19 PageID #:303


Exhibit       Date                        Description                         Bates Number
                       Email from Richard Haynes to Jitesh Thakkar,
 535      2012.10.26   Michael Mendelson and JonMarc Buffa                    DOJ-00825301
                       Email from Jitesh Thakkar to Richard Haynes,
 536      2012.10.26   Michael Mendelson and JonMarc Buffa                    DOJ-00825302
                       Email from Richard Haynes to Jitesh Thakkar,
 537      2012.10.26   Michael Mendelson and JonMarc Buffa                    DOJ-00825303
                       Email from Richard Haynes to Jitesh Thakkar et al.     DOJ-00825775
 538      2012.10.26   with Attachment                                        DOJ-00825776
                       Email from Jitesh Thakkar to Keith Fishe with          DOJ-00864520
 539      2012.10.26   Attachment                                             DOJ-00864521
                       Email from Jitesh Thakkar to Richard Haynes,
 540      2012.10.26   Michael Mendelson and JonMarc Buffa                    DOJ-00864616
                       Email from Jitesh Thakkar to JonMarc Buffa et al.      DOJ-00864634
 541      2012.10.26   with Attachment                                        DOJ-00864638
                       Email from Jitesh Thakkar to Keith Fishe with          DOJ-00864815
 542      2012.10.26   Attachment                                             DOJ-00864816
                                                                              DOJ-00864868
                       Email from Jitesh Thakkar to Peter Reiss et al. with   DOJ-00864869
 543      2012.10.26   Attachments                                            DOJ-00864876
 544      2012.10.28   Email from Jitesh Thakkar to Peter Reiss et al.        DOJ-00825285
                       Email from Jitesh Thakkar to Richard Haynes et al.     DOJ-00825619
 545      2012.10.28   with Attachment                                        DOJ-00825620
                       Email from Jitesh Thakkar to Richard Haynes et al.     DOJ-00864664
 546      2012.10.28   with Attachment                                        DOJ-00864670
 547      2012.10.28   Email from Jitesh Thakkar to Peter Reiss et al.        DOJ-00864698
 548      2012.10.30   Email from Aravind Menon to Jitesh Thakkar et al.      DOJ-00855416
                       Email from Jitesh Thakkar to Andrei Kirilenko,
 549      2012.11.01   JonMarc Buffa, and Richard Haynes                      DOJ-00825268
 550      2012.11.14   Email from Jitesh Thakkar to Richard Haynes et al.     DOJ-00825261
 551      2014.05.06   Email from Jitesh Thakkar to Shonneice Jones           DOJ-00855534
                            Exhibits 600 through 613
Exhibit      Date                         Description                         Bates Number
 600      2011.10.06   Email from Jitesh Thakkar to Bart Chilton              DOJ-00826044
                       Email from Jitesh Thakkar to Debbie Osborne and        DOJ-00836164
 601      2011.11.21   John Netto with Attachment                             DOJ-00836167
                       Email from Jitesh Thakkar to Anil Batra and Peter
 602      2012.02.03   Lovell                                                 DOJ-00749623
 603      2012.02.06   Email from Jitesh Thakkar to Anup Sharma               DOJ-00749691
                       Email from Jitesh Thakkar to Dr. Al Wee and
 604      2012.02.08   sales@edgefinite.com                                   DOJ-00850239
                       Email from Jitesh Thakkar to John Netto with           DOJ-00850037
 605      2012.02.17   Attachment                                             DOJ-00850038
 606      2012.03.20   Email from Jitesh Thakkar to John Netto                DOJ-00866181
 607      2012.03.23   Email from Jitesh Thakkar to Ron Zimmerman             DOJ-00866159

                                          10
    Case: 1:18-cr-00036 Document #: 52 Filed: 12/07/18 Page 11 of 19 PageID #:304


Exhibit      Date                            Description                  Bates Number
 608      2012.03.26   Email from Jitesh Thakkar to John Netto et al.     DOJ-00855301
 609      2012.04.03   Email from Jitesh Thakkar to Matthew Curtright et DOJ-00866275
                                                                          DOJ-00865430
                       Email from Jitesh Thakkar to crandle@c2tg.com      DOJ-00865431
 610      2012.05.02 with Attachments                                     DOJ-00865453
                                                                          DOJ-00865252
                       Email from Jitesh Thakkar to crandle@c2tg.com      DOJ-00865253
 611      2012.06.22 with Attachments                                     DOJ-00865254
                       Statement of Work between Edge Financial
 612      2012.12.02 Technologies and Beacon Logic, LLC                   DOJ-00844432
 613      2012.04.14 Email from Jitesh Thakkar to Ron Zimmerman           DOJ-00866315
                             Exhibits 700 through 706
Exhibit      Date                            Description                  Bates Number
                       Redacted copy of electronic devices seized from
 700      Undated      Navinder Sarao's residence.                        DOJ-00826957
          2012.07.30 - Order Manager Logs from 7/30/2012-8/2/2012 and
          2012.08.02 8/22/2012-6/2/2014:
          2012.08.22 - \MJM-CR-16 (Samsung USB3 1TB
 701      2014.06.02 HDD)\Scylla\logs                                     DOJ-00826957
                       Order Manager Logs from 12/29/2014-3/8/2015:
          2014.12.29 - \MJM-CR-16 (Samsung USB3 1TB
 702      2015.03.08 HDD)\NAVTrader_1_9 (1)\Debug\logs                    DOJ-00826957
                       Log file for 2/25/2013:
                       \MJM-CR-16 (Samsung USB3 1TB
                       HDD)\Scylla\logs\OrderManager.log.02252013.LO
 703      2013.02.25 G                                                    DOJ-00826957
                       Log file for 3/8/2013:
                       \MJM-CR-16 (Samsung USB3 1TB
                       HDD)\Scylla\logs\OrderManager.log.03082013.LO
 704      2013.03.08 G                                                    DOJ-00826957
                       NAVTrader program:
                       \MJM-CR-16 (Samsung USB3 1TB
 705      Undated      HDD)\Scylla\NAVTrader.exe                          DOJ-00826957
                       NAVTrader program:
                       \MJM-CR-16 (Samsung USB3 1TB
 706      Undated      HDD)\NAVTrader_1_9 (1)\Debug\NAVTrader.exe DOJ-00826957
                           Exhibits 800 through 802-1J
Exhibit      Date                            Description                  Bates Number
  800     2013.02.25 Video file "25th feb13 19.37.MTS"                    DOJ-00826963
 800-1    2013.02.25 Clip of video file "25th feb13 19.37.MTS"            DOJ-00826963
                       Still of video file "25th feb13 19.37.MTS" at 0.02
800-1A    2013.02.25 seconds                                              DOJ-00826963
                       Still of video file "25th feb13 19.37.MTS" at 0.17
800-1B    2013.02.25 seconds                                              DOJ-00826963

                                        11
    Case: 1:18-cr-00036 Document #: 52 Filed: 12/07/18 Page 12 of 19 PageID #:305


Exhibit       Date                           Description                    Bates Number
                       Still of video file "25th feb13 19.37.MTS" at 0.43
800-1C    2013.02.25   seconds                                              DOJ-00826963
                       Still of video file "25th feb13 19.37.MTS" at 0.45
800-1D    2013.02.25   seconds                                              DOJ-00826963
                       Still of video file "25th feb13 19.37.MTS" at 0.45
800-1E    2013.02.25   seconds                                              DOJ-00826963
  801     2013.02.25   Video file "25th feb13 20.14.MTS"                    DOJ-00826963
 801-1    2013.02.25   Clip of video file "25th feb13 20.14.MTS"            DOJ-00826963
                       Still of video file "25th feb13 20.14.MTS" at 0.01
801-1A    2013.02.25   seconds                                              DOJ-00826963
                       Still of video file "25th feb13 20.14.MTS" at 0.02
801-1B    2013.02.25   seconds                                              DOJ-00826963
                       Still of video file "25th feb13 20.14.MTS" at 0.23
801-1C    2013.02.25   seconds                                              DOJ-00826963
                       Still of video file "25th feb13 20.14.MTS" at 0.24
801-1D    2013.02.25   seconds                                              DOJ-00826963
                       Still of video file "25th feb13 20.14.MTS" at 0.38
801-1E    2013.02.25   seconds                                              DOJ-00826963
                       Still of video file "25th feb13 20.14.MTS" at 0.42
801-1F    2013.02.25   seconds                                              DOJ-00826963
                       Still of video file "25th feb13 20.14.MTS" at 0.42
801-1G    2013.02.25   seconds                                              DOJ-00826963
                       Still of video file "25th feb13 20.14.MTS" at 0.43
801-1H    2013.02.25   seconds                                              DOJ-00826963
                       Still of video file "25th feb13 20.14.MTS" at 0.45
801-1I    2013.02.25   seconds                                              DOJ-00826963
                       Still of video file "25th feb13 20.14.MTS" at 0.54
801-1J    2013.02.25   seconds                                              DOJ-00826963
                       Still of video file "25th feb13 20.14.MTS" at 1.06
801-1K    2013.02.25   seconds                                              DOJ-00826963
                       Still of video file "25th feb13 20.14.MTS" at 1.06
801-1L    2013.02.25   seconds                                              DOJ-00826963
                       Still of video file "25th feb13 20.14.MTS" at 1.14
801-1M    2013.02.25   seconds                                              DOJ-00826963
                       Still of video file "25th feb13 20.14.MTS" at 1.16
801-1N    2013.02.25   seconds                                              DOJ-00826963
                       Still of video file "25th feb13 20.14.MTS" at 1.18
801-1O    2013.02.25   seconds                                              DOJ-00826963
                       Still of video file "25th feb13 20.14.MTS" at 1.25
801-1P    2013.02.25   seconds                                              DOJ-00826963
                       Still of video file "25th feb13 20.14.MTS" at 1.28
801-1Q    2013.02.25   seconds                                              DOJ-00826963
                       Still of video file "25th feb13 20.14.MTS" at 1.29
801-1R    2013.02.25   seconds                                              DOJ-00826963

                                          12
     Case: 1:18-cr-00036 Document #: 52 Filed: 12/07/18 Page 13 of 19 PageID #:306


Exhibit        Date                           Description                    Bates Number
                        Still of video file "25th feb13 20.14.MTS" at 1.29
 801-1S    2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 1.31
801-1T     2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 1.32
801-1U     2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 1.37
801-1V     2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 1.38
801-1W     2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 1.39
801-1X     2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 2.46
801-1Y     2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 2.46
 801-1Z    2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 2.52
801-1AA    2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 2.53
801-1BB    2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 3.03
801-1CC    2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 3.16
801-1DD    2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 4.41
801-1EE    2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 4.44
801-1FF    2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 5.18
801-1GG    2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 5.33
801-1HH    2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 5.33
801-1II    2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 5.36
801-1JJ    2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 5.46
801-1KK    2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 5.46
801-1LL    2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 5.46
801-1MM    2013.02.25   seconds                                              DOJ-00826963
                        Still of video file "25th feb13 20.14.MTS" at 1.39
801-1NN    2013.02.25   seconds                                              DOJ-00826963

                                           13
    Case: 1:18-cr-00036 Document #: 52 Filed: 12/07/18 Page 14 of 19 PageID #:307


Exhibit      Date                              Description                  Bates Number
  802     2013.03.08     Video file “8th March13 15.59.MTS”                 DOJ-00826963
 802-1    2013.03.08     Clip of video file “8th March13 15.59.MTS”         DOJ-00826963
                         Still of video file “8th March13 15.59.MTS” at
802-1A    2013.03.08     00.08 seconds                                      DOJ-00826963
                         Still of video file “8th March13 15.59.MTS” at
802-1B    2013.03.08     01.25 seconds                                      DOJ-00826963
                         Still of video file “8th March13 15.59.MTS” at
802-1C    2013.03.08     01.40 seconds                                      DOJ-00826963
                         Still of video file “8th March13 15.59.MTS” at
802-1D    2013.03.08     01.44 seconds                                      DOJ-00826963
                         Still of video file “8th March13 15.59.MTS” at
802-1E    2013.03.08     01.45 seconds                                      DOJ-00826963
                         Still of video file “8th March13 15.59.MTS” at
802-1F    2013.03.08     01.46 seconds                                      DOJ-00826963
                         Still of video file “8th March13 15.59.MTS” at
802-1G    2013.03.08     03.13 seconds                                      DOJ-00826963
                         Still of video file “8th March13 15.59.MTS” at
802-1H    2013.03.08     03.15 seconds                                      DOJ-00826963
                         Still of video file “8th March13 15.59.MTS” at
802-1I    2013.03.08     04.05 seconds                                      DOJ-00826963
                         Still of video file “8th March13 15.59.MTS” at
802-1J    2013.03.08     06.22 seconds                                      DOJ-00826963
                         Exhibit 900 (for identification only)
Exhibit       Date                             Description                  Bates Number
                         CME RAPID and ARMADA data for the E-mini
                         futures
                         contract market from December 7, 2009 through
                         April
          2009.12.07 -   30, 2014, order entry data for E-mini futures
          2014.04.30     contracts
          2010.01.01 -   from January 1, 2010 through April 30, 2014, and
          2014.04.30     E-mini
          2009.01.01 -   S&P futures market data files from January 1,
 900      2010.01.29     2009 to January 29, 2010.                          DOJ-00826966




                                            14
    Case: 1:18-cr-00036 Document #: 52 Filed: 12/07/18 Page 15 of 19 PageID #:308


                           Exhibits 1000 through 1017
Exhibit         Date                      Description                  Bates Number
                       Demonstrative timeline of NAVTrader codes and
                       related communications (e.g. DOJ-00415675, DOJ-
                       00416798, DOJ-00417564, DOJ-00417605; DOJ-
                       00747484, DOJ-00747520, DOJ-00749739, DOJ-
                       00749745, DOJ-00706325, DOJ-00706357, DOJ-
                       00706361, DOJ-00706366, DOJ-00706370, DOJ-
                       00706372, DOJ-00706376, DOJ-00706382, DOJ-
                       00706393, DOJ-00706395, DOJ-00747288, DOJ-
                       00747474, DOJ-00747478, DOJ-00747482, DOJ-
                       00747488, DOJ-00747491, DOJ-00747506, DOJ-
                       00747509, DOJ-00747512, DOJ-00747574, DOJ-
                       00747580, DOJ-00747587, DOJ-00747886, DOJ-
                       00747898, DOJ-00747933)
 1000     n/a                                                          n/a
                       Demonstrative excerpts of Navinder Sarao and
                       Edge Financial communications regarding
                       NAVTrader (e.g. DOJ-00417564; DOJ-00747484,
                       DOJ-00706357, DOJ-00706361, DOJ-00706376,
 1001     n/a          DOJ-00747288)                                   n/a
                       F.R.E. 1006 summary of Join.cs code (e.g. DOJ-
                       00416798; DOJ-00706366, DOJ-00706370, DOJ-
                       00706376, DOJ-00706382, DOJ-00706393, DOJ-
                       00706395, DOJ-00747506, DOJ-00747512, DOJ-
 1002     n/a          00777098)                                       n/a
                       F.R.E. 1006 summary description of Join.cs code
                       (e.g. DOJ-00416798; DOJ-00706366, DOJ-
                       00706370, DOJ-00706376, DOJ-00706382, DOJ-
                       00706393, DOJ-00706395, DOJ-00747506, DOJ-
 1003     n/a          00747512, DOJ-00777098)                         n/a
                       Demonstrative comparing Join.cs code with email
                       communications (e.g. DOJ-00416798; DOJ-
                       00706366, DOJ-00706370, DOJ-00706376, DOJ-
                       00706382, DOJ-00706393, DOJ-00706395, DOJ-
 1004     n/a          00747506, DOJ-00747512, DOJ-00777098)           n/a
                       F.R.E. 1006 summary of JoinSide.cs code (e.g.
                       DOJ-00416798; DOJ-00706366, DOJ-00706370,
                       DOJ-00706376, DOJ-00706382, DOJ-00706393,
                       DOJ-00706395, DOJ-00747506, DOJ-00747512,
 1005     n/a          DOJ-00777101)                                   n/a




                                        15
    Case: 1:18-cr-00036 Document #: 52 Filed: 12/07/18 Page 16 of 19 PageID #:309


Exhibit         Date                     Description                    Bates Number
                       F.R.E. 1006 summary description of JoinSide.cs
                       code (e.g. DOJ-00416798; DOJ-00706366, DOJ-
                       00706370, DOJ-00706376, DOJ-00706382, DOJ-
                       00706393, DOJ-00706395, DOJ-00747506, DOJ-
 1006     n/a          00747512, DOJ-00777101)                          n/a
                       Demonstrative comparing JoinSide.cs code with
                       email communications (e.g. DOJ-00416798; DOJ-
                       00706366, DOJ-00706370, DOJ-00706376, DOJ-
                       00706382, DOJ-00706393, DOJ-00706395, DOJ-
 1007     n/a          00747506, DOJ-00747512, DOJ-00777101)            n/a
                       F.R.E. 1006 summary of OrderSet.cs code (e.g.
                       DOJ-00416798; DOJ-00706366, DOJ-00706370,
                       DOJ-00706376, DOJ-00706382, DOJ-00706393,
                       DOJ-00706395, DOJ-00747506, DOJ-00747512,
 1008     n/a          DOJ-00777096)                                    n/a
                       F.R.E. 1006 summary description of OrderSet.cs
                       code (e.g. DOJ-00416798; DOJ-00706366, DOJ-
                       00706370, DOJ-00706376, DOJ-00706382, DOJ-
                       00706393, DOJ-00706395, DOJ-00747506, DOJ-
 1009     n/a          00747512, DOJ-00777096)                          n/a
                       Demonstrative comparing OrderSet.cs code with
                       email communications (e.g. DOJ-00416798; DOJ-
                       00706366, DOJ-00706370, DOJ-00706376, DOJ-
                       00706382, DOJ-00706393, DOJ-00706395, DOJ-
 1010     n/a          00747506, DOJ-00747512, DOJ-00777096)            n/a
                       F.R.E. 1006 summary of order manager log files
                       (e.g. DOJ-00826957 at file paths
                       \MJM-CR-16 (Samsung USB3 1TB
                       HDD)\Scylla\logs\OrderManager.log.02252013.LO
                       G;
                       \MJM-CR-16 (Samsung USB3 1TB
                       HDD)\Scylla\logs\OrderManager.log.03082013.LO
                       G)
 1011     n/a                                                           n/a




                                        16
    Case: 1:18-cr-00036 Document #: 52 Filed: 12/07/18 Page 17 of 19 PageID #:310


Exhibit         Date                       Description                       Bates Number
                       Demonstrative comparing C# codes to order
                       manager log files (e.g. DOJ-00415675, DOJ-
                       00416798, DOJ-00417564, DOJ-00417605; DOJ-
                       00747484, DOJ-00747520, DOJ-00749739, DOJ-
                       00749745, DOJ-00706325, DOJ-00706357, DOJ-
                       00706361, DOJ-00706366, DOJ-00706370, DOJ-
                       00706372, DOJ-00706376, DOJ-00706382, DOJ-
                       00706393, DOJ-00706395, DOJ-00747288, DOJ-
                       00747474, DOJ-00747478, DOJ-00747482, DOJ-
                       00747488, DOJ-00747491, DOJ-00747506, DOJ-
                       00747509, DOJ-00747512, DOJ-00747574, DOJ-
                       00747580, DOJ-00747587, DOJ-00747886, DOJ-
                       00747898, DOJ-00747933; DOJ-00826957 at file
                       paths
                       \MJM-CR-16 (Samsung USB3 1TB
                       HDD)\Scylla\logs\OrderManager.log.02252013.LO
                       G;
                       \MJM-CR-16 (Samsung USB3 1TB
                       HDD)\Scylla\logs\OrderManager.log.03082013.LO
 1012     n/a          G)                                                    n/a
                       F.R.E. 1006 summary and illustration of back-of-
                       book episodes on February 25, 2013 (e.g. DOJ-
 1013     n/a          00826966; DOJ-00826958; DOJ-00826957)                 n/a
                       F.R.E. 1006 summary and illustration of back-of-
                       book episodes on March 8, 2013 (e.g. DOJ-
 1014     n/a          00826966; DOJ-00826958; DOJ-00826957)                 n/a
                       F.R.E. 1006 summary of relevant statistics of back-
                       of-book episodes identified during the Relevant
                       Period (e.g. DOJ-00826966; DOJ-00826958; DOJ-
 1015     n/a          00826957)                                             n/a
                       F.R.E. 1006 summary and analysis of price
                       movements during back-of-book activations (e.g.
 1016     n/a          DOJ-00826966; DOJ-00826958; DOJ-00826957)             n/a
                       F.R.E. 1006 summary and analysis of price impact
                       during back-of-book activations (e.g. DOJ-
 1017     n/a          00826966; DOJ-00826958; DOJ-00826957)                 n/a
                           Exhibits 1100 through 1106
Exhibit      Date                          Description                       Bates Number
 1100     2009.01.26   Email from Navinder Sarao to Michel Polder            DOJ-00000277
 1101     2009.02.24   Email from Navinder Sarao to Michel Polder            DOJ-00000283
 1102     2009.12.16   Email from Ben Plumstead to Navinder Sarao            DOJ-00683276
                       Email from Navinder Sarao to
 1103     2012.03.15   hejman100@hotmail.com                                 DOJ-00418193
 1104     2011.05.24   Email from Navinder Sarao to Ben Plumstead            DOJ-00421267

                                          17
    Case: 1:18-cr-00036 Document #: 52 Filed: 12/07/18 Page 18 of 19 PageID #:311


Exhibit      Date                          Description                   Bates Number
 1105     2011.10.12   Email from Tom Sufleta to Navinder Sarao et al.   DOJ-00421319
 1106     2011.10.12   Email from Navinder Sarao to Michael Sanzo        DOJ-00421374
                         Exhibits 1200 through 1201-1
Exhibit       Date                         Description                   Bates Number
                       Audio Recording of FBI Interview with Jitesh
 1200     2017.09.12   Thakkar                                           DOJ-00826518
                       Transcript of Audio Recording of FBI Interview
1200-1    2017.09.12   with Jitesh Thakkar                               [Forthcoming]
                       Audio Recording of FBI Interview with Jitesh
 1201     2017.12.21   Thakkar                                           DOJ-00826602
                       Transcript of Audio Recording of FBI Interview
1201-1    2017.12.21   with Jitesh Thakkar                               [Forthcoming]




                                         18
    Case: 1:18-cr-00036 Document #: 52 Filed: 12/07/18 Page 19 of 19 PageID #:312



                                CERTIFICATE OF SERVICE

        I, Michael T. O’Neill, hereby certify that on December 7, 2018, I will cause the foregoing

Government’s Preliminary Exhibit List to be electronically filed with the Clerk of Court by using

the Court’s electronic CM/ECF filing system, which will automatically send a notice of electronic

filing to all parties.

                                                      /s Michael T. O’Neill
                                                    Michael T. O’Neill
                                                    Trial Attorney
                                                    U.S. Department of Justice




                                               19
